DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed on 09/17/2020 has been entered.


Remarks
Claims 1, 5-7, 10-11, and 13 are amended.
Claim 9 is cancelled.
Claims 14-17 are new.
Claims 1-8 and 10-17 are pending.


Status of Objections
The previous specification objection is withdrawn as necessitated by amendment.


Status of Rejections
All previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn as necessitated by amendment.
Claims 14-17 are rejected under new grounds.
All other rejections from the previous office action are modified as necessitated by amendment.


Claim Objections
Claim 7 is objected to because of the following informality:
	Claim 7 is objected to because of the informality in the recitation "the second plurality spacer elements" in line 12.  Examiner suggests changing the recitation to “the second plurality of spacer elements”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “extending generally perpendicularly away from”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do 
	Claim 10 recites “the plurality of spacer elements (15) each have a cross-section (32) in a plane generally perpendicular to the direction that the plurality of spacer elements (15) extend away from the main body (14)”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “generally perpendicular”.  All claims which depend on clam 10 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 14 recites “the main body (14) of the flow-guiding element (13) has a constant thickness in a direction extending between the at least one battery cell (4) and a second battery cell (4)”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “a constant thickness”.  Appropriate correction is required.
	Claim 15 recites “the plurality of spacer elements (15) extend from and generally perpendicular to a generally planar surface of the main body (14)”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “generally perpendicular” and “generally planar”.  All claims which depend on clam 15 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “the plurality of spacer elements (15) cover less than half of a surface area of the generally planar surface of the main body (14)”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “cover less than half of a surface area” and “generally planar”.  Appropriate correction is required.
	Claim 17 recites “all of the plurality of spacer elements (15) have the same cross-section”, which is not supported by the specification or previously presented claims.  Applicant’s .




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAJIMA (WO 2016129571 A1, see US publication US 20180034116 A1 as an English translation of WO 2016129571 A1 since US 20180034116 A1 corresponds to the application that was the national stage entry of WO 2016129571 A1).
	Regarding claim 1
wherein the battery module (1) comprises a flow-guiding element (13) (see cooling elements 22 & spacer 24) which is arranged directly adjacent to the at least one battery cell (4) (see Fig. 1) and which has a main body (14) (see the center body of the spacer 24, which is the portion except the partition walls 30) and a plurality of spaced-apart spacer elements (15) (see the partition walls 30 of the spacer 24, which are spaced-apart and have a capability of spacing) extending generally perpendicularly away from the main body (14) (The partition walls 30 of the spacer 24 extend generally perpendicularly away from the center body of the spacer 24) (see Fig. 2), wherein the plurality of spacer elements (15) space the main body (14) apart from the at least one battery cell (4) (see Fig. 1), forming a first flow chamber (16) (see the coolant steam flow grooves 28 on the left) (see Figs. 1, 2), through which temperature-control fluid (see the cooling liquid) can flow, between the main body (14) and the at least one battery cell (4) (see Figs. 1, 2 and the discussion above), wherein the battery module (1) furthermore comprises a second flow chamber (27) (see the second flow chamber where the cooling liquid 20 is located) configured for throughflow of the temperature-control fluid (see the cooling liquid 20), wherein the second flow chamber is connected in fluid-conducting fashion to the first flow chamber (16) (The second flow chamber is connected in fluid-conducting fashion to the coolant steam flow grooves 28 on the left) (see Figs. 1, 2, and the discussion above), 
characterized in that 
the first flow chamber (16) is configured such that the temperature-control fluid flows from the second flow chamber (27) into the first flow chamber (16) substantially by means of a capillary effect (substantially by means of the capillary effect of the cooling elements 22; see Figs. 1, 2, and [0048] the cooling liquid 20 stored in the battery case 16 is impregnated into each of the cooling elements 22 made of microfiber cloth, and absorbed into the entire cooling elements 22 by the capillary pressure).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the at least one battery cell (4) is of prismatic form (see Figs. 1, 2).
  
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	TAJIMA teaches the flow-guiding element (13) is arranged at a largest side surface (17) of the at least one battery cell (4) of prismatic form (see the rejection of claim 1 and Figs. 1, 2).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches characterized in that the second flow chamber (27) is arranged at a lower side surface of the battery cell (4) (see the rejection of claim 1 and Fig. 1).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches a longitudinal direction (29) of the second flow chamber (27) is arranged perpendicular to a flow plane (30) of the first flow chamber (16) (see the rejection of claim 1 and Fig. 1).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the plurality of spacer elements (15) (see the partition walls 30 of the spacer 24) comprises a first spacer element (151) extending from the main body in a first direction (see the partition walls 30 on the left side extending from the center body of the spacer 

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the flow-guiding element (13) comprises a frame (31) which closes off the first flow chamber (see the rejection of claim 1 and Figs. 1, 2; The cooling elements 22 closes off the coolant steam flow grooves 28 on the left).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the main body (14) of the flow-guiding element (13) is formed from a polymer material, and wherein the plurality of spacer elements (15) are formed from a polymer material or from a ceramic material (Based on the Broadest Reasonable Interpretation of the limitation “formed from”, the original material(s) could be changed chemically and/or physically and the final product does not necessarily include the original material(s) after the process of “formed from”; Therefore, the material for the center body of the spacer 24 and the partition walls 30 of the spacer 24 is considered to teach the recitation).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the flow-guiding element (13) comprises a frame (31) which closes off the first flow chamber (The cooling elements 22 closes off the coolant steam flow grooves 28 on the left), wherein the frame (31) is configured to receive the at least one battery cell (4) (see the rejection of claim 1 and Fig. 1).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the main body (14) of the flow-guiding element (13) is formed from a polymer material, and wherein the plurality of spacer elements (15) are formed from oxide particles (Based on the Broadest Reasonable Interpretation of the limitation “formed from”, the original material(s) could be changed chemically and/or physically and the final product does not necessarily include the original material(s) after the process of “formed from”; Therefore, the material for the center body of the spacer 24 and the partition walls 30 of the spacer 24 is considered to teach the recitation).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the main body (14) of the flow-guiding element (13) has a constant thickness in a direction extending between the at least one battery cell (4) (The first battery cell in the plurality battery cells 18 from the left alternatively corresponds to the claimed “at least one battery cell (4)”) and a second battery cell (4) (see the second battery cell in the plurality battery cells 18 from the left) (The center body of the spacer 24 has a constant thickness in a direction extending between the first battery cell and the second battery cell) (see Figs. 1, 2).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	TAJIMA teaches the plurality of spacer elements (15) extend from and generally perpendicular to a generally planar surface of the main body (14) (see the rejection of claim 1 and Fig. 2; The partition walls 30 of the spacer 24 extend from and generally perpendicular to a generally planar surface of the center body of the spacer 24).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA (WO 2016129571 A1, see US publication US 20180034116 A1 as an English translation of WO 2016129571 A1 since US 20180034116 A1 corresponds to the application that was the national stage entry of WO 2016129571 A1) as applied to claim 1 above, further in view of HARADA (US 20090087727 A1).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “the plurality of spacer elements (15) are elastically deformable form, TAJIMA teaches the plurality of spacer elements (15) are a form (see Figs. 1, 2), but does not explicitly disclose the claimed “elastically deformable”.  However, HARADA discloses a . 

Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA (WO 2016129571 A1, see US publication US 20180034116 A1 as an English translation of WO 2016129571 A1 since US 20180034116 A1 corresponds to the application that was the national stage entry of WO 2016129571 A1) as applied to claim 1 and 15, respectively above, further in view of KWON (US 20110052960 A1).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “the plurality of spacer elements (15) each have a cross-section (32) in a plane generally perpendicular to the direction that the plurality of spacer elements (15) extend away from the main body (14), wherein the cross-section (32) has a circular, half-moon-shaped or oval form”, TAJIMA teaches the plurality of spacer elements (15) each have a cross-sectional area (32) in a plane generally perpendicular to the direction that the plurality of spacer elements (15) extend away from the main body (14) (see the rejection of claim 1 and Figs. 1, 2), but does not explicitly disclose the claimed “a circular, half-moon-shaped or oval form”.  However, KWON discloses a secondary battery module, wherein Fig. 7C shows the plurality of spacer elements (15) (see the plurality of protrusions 21) each have a cross-section (32) (see the circular cross section) in a plane generally perpendicular to the direction that the plurality of spacer elements (15) extend away from the main body (14) (see the thin board 20), wherein the 

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 15.
	Regarding the claimed “the plurality of spacer elements (15) cover less than half of a surface area of the generally planar surface of the main body (14)”, TAJIMA teaches the plurality of spacer elements (15) cover a portion of a surface area of the generally planar surface of the main body (14) (see Fig. 2), but does not explicitly disclose “cover less than half”.   However, KWON discloses a secondary battery module, wherein Fig. 7A shows the plurality of spacer elements (15) (see the plurality of protrusions 21) cover less than half of a surface area of the generally planar surface of the main body (14) (see the thin board 20) (see Fig. 7A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the partition walls of the spacer so as to cover less than half of a surface area of the generally planar surface of the center body of the spacer in the device of TAJIMA as taught by KWON, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 10.
.



Response to Arguments
	Applicant's arguments filed on 09/17/2020 have been fully considered, but they are not persuasive.
	Regarding claims 1, 7, and 10, Applicant’s argument regarding that the prior art does not teach or suggest the amended claims 1, 7, and 10 in P11-P12, is not persuasive.
	TAJIMA teaches all limitations required by the amended claims 1 and 7, and modified TAJIMA in view of KWON teaches all limitations required by the amended claim 10 (see the full discussion in the rejections of claims 1, 7, and 10). 

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726